Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4 is not a complete sentence and appears to be missing limitations after “and” in line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first concentrated product stream" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the second concentrated product stream" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fig. 2 of the instant application.
Regarding claim 1, applicant admitted that fig. 2 is a known seawater treatment system in paragraphs [0012] and [0013]. Fig. 2 discloses a brine concentration system comprising: a divalent ion concentration unit (NF unit 14) (the limitation “configured to receive a saline source fluid” is reciting a material worked upon by the apparatus that is not structurally limiting); a monovalent ion concentration unit (RO unit 18); wherein the divalent ion concentration unit produces a concentrated divalent ion product stream (16) and a reduced-concentration divalent ion stream (15), the monovalent ion concentration unit produces from the reduced-concentration divalent ion stream a concentrated monovalent ion product stream (23) and a reduced-concentration monovalent product stream (21). 
It should be noted that the limitations “a concentrated divalent ion product stream”, “a reduced-concentration divalent ion stream”, “a concentrated monovalent ion product stream”, and “a reduced-concentration monovalent product stream” are reciting material being worked upon by the apparatus which are not structurally limiting. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). [A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claims 4 and 5, the limitations are reciting material being worked upon by the apparatus which are not structurally limiting. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). [A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Furthermore, the claimed TDS concentration would be inherent to the system of claim 1 since claims 4 and 5 do not recite any additional components other than what is disclosed in claim 1 to achieve the claimed TDS concentrations.
Regarding claim 6, [0012] and [0013] discloses that the system of fig. 2 is known to have a recovery rate of at least 60%.
Regarding claim 7, The claimed power consumption would be inherent to the system of claim 1 since the structure of system of fig. 2 is substantially same as claimed in claim 1.
Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017030937A (hereinafter referred as “St. John”).
Regarding claim 1, St. John teaches a system comprising a divalent ion concentration unit (310) configured to receive a source fluid; a monovalent ion concentration unit (410); wherein the divalent ion concentration unit is configured to produce a concentrated divalent ion product stream (240) and a reduced-concentration divalent ion stream (230), the monovalent ion concentration unit (410) is configured to produce from the reduced-concentration divalent ion stream (230) a concentrated monovalent ion product stream (280) and a reduced-concentration monovalent product stream (416).
Regarding claims 4 and 5, the limitations are reciting material being worked upon by the apparatus which are not structurally limiting. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). [A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
St. John further teaches that a total dissolved solids concentration of the multivalent concentrated product stream is greater than 80,000 ppm
Regarding claim 6, The claimed recovery rate would be inherent to the system of claim 1 since the structure of system of St. John is substantially same as claimed in claim 1.
Regarding claim 7, The claimed power consumption would be inherent to the system of claim 1 since the structure of system of St. John is substantially same as claimed in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over St. John, in view of US2019/0054421A1 (hereinafter referred as “Wei”).
Regarding claim 2, St. John teaches limitations of claim 1 as set forth above. St. Johns teaches that the monovalent ion concentration unit includes RO membrane unit (410).
St. Johns does not teach that the monovalent ion concentration unit includes (in addition to the RO unit) one or more monovalent ion concentration unit hollow fine fiber units downstream of the one or more reverse osmosis units, and at least one of the one or more monovalent ion concentration unit hollow fine fiber units receives from an upstream one of the one or more reverse osmosis units or an upstream one of the one or more monovalent ion concentration unit hollow fine fiber units a first portion of a monovalent ion concentration unit retentate stream at a shell side of the at least one of the one or more monovalent ion concentration unit hollow fine fiber units, and a second portion of the monovalent ion concentration unit retentate stream at a bore side of the at least one of the one or more monovalent ion concentration unit hollow fine fiber units, the first and second portions of the monovalent ion concentration unit retentate stream are proportioned to prevent a differential pressure between the shell side and the bore side of the at least one of the one or more monovalent ion concentration unit hollow fine fiber units from exceeding a predetermined monovalent ion concentration unit differential pressure limit.
Wei teaches a liquid purification system comprising RO module producing a concentrate (627) and permeate (625) from a feed (612), a portion (653) of the concentrate is supplied to a first side (652) of an OsARO module (650) and a second portion (655) of the concentrate is supplied to a second side (654) of the OsARO module (650). Wei also teaches use of hollow fibers in any suitable configuration including co-current and counter-current [0039].
It would have been obvious to one of ordinary skill in the art to modify the system of St. John to further treat concentrate of the RO unit (410) through a hollow fiber unit wherein a first  portion of the concentrate is supplied on a shell side of the hollow fiber unit and a second portion of the concentrate is supplied on lumen/bore side of the hollow fiber unit to further treat the RO concentrate to produce a concentrate with a higher concentration as taught by Wei. Hollow fiber membrane modules having shell side and lumen side with co-current or counter-current flow are known in the art as suggested by Wei. Control of pressure on each side of modules is taught by St. John (p2, p10). Applying required pressure to facilitate desired permeation though membranes would have been obvious to one of ordinary skill in the art based on disclosure of St. John.
Regarding claim 3, St. John teaches that the divalent ion concentration unit comprises a nano-filtration unit (310). St. John does not teach further concentrating the concentrate (240) of the NF unit (310). However, it would have been obvious to further treat the concentrate though an OsARO module to further concentrate multivalent ions of St. John as taught by Wei because Wei teaches that a portion (653) of the concentrate is supplied to a first side (652) of an OsARO module (650) and a second portion (655) of the concentrate is supplied to a second side (654) of the OsARO module (650). And as indicated in rejection of claim 2, adjusting pressure to achieve desired permeation thought the membrane is taught by St. John and therefore would have been obvious to one of ordinary skill in the art to set desired pressure limits.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777